                        IN THE UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF ALASKA


 RAYMOND A. THIELE,

                         Plaintiff,                    Case No. 3:18-cv-00186-RRB

        vs.
                                                      ORDER AND OPINION
 JEREMY HOUGH, et al.,                             GRANTING IN PART SUMMARY
                                                    JUDGMENT AT DOCKET 39
                         Defendant.



                                      I.   INTRODUCTION

                Plaintiff Raymond A. Thiele, a self-represented prisoner in the custody of the

Alaska Department of Corrections (“DOC”), filed this action based on claims of unlawful

mail interference pursuant to 42 U.S.C. § 1983, which permits a plaintiff to seek relief for

federal constitutional violations by officials acting under color of state law. Thiele’s

Complaint alleges that Defendants, including unnamed John/Jane Does in the Anchorage

Correctional Complex (“ACC”) mailroom, allowed or participated in efforts to prevent him

from sending or receiving mail in retaliation for his previously-filed grievances against the

mailroom. 1 Thiele seeks injunctive and declaratory relief, up to $243,250 in compensatory

damages, and $25,000 per Defendant in punitive damages. 2


        1
            Docket 15 at 5–22.
        2
            Id. at 25.
                Defendants now move for summary judgment on all claims. 3 Thiele opposes

the motion, 4 and Defendants replied. 5 Oral argument was not requested and was not

necessary to the Court’s determination of the motion. For the reasons discussed below,

Defendants’ motion for summary judgment will be granted in part.

                                       II.   BACKGROUND

                Plaintiff is housed at Spring Creek Correctional Facility following his

October 2018 Alaska state conviction for first-degree sexual abuse of a minor. 6 In August

2018, Plaintiff filed the present civil rights action against seven individual Defendants who

work or formerly worked at ACC, where he was housed as a pre-trial detainee. 7 The

operative Third Amended Complaint asserts that, from October 15, 2016, through

September 10, 2018, the mailroom Defendants committed, and the supervisory Defendants

allowed, the following separate adverse actions in retaliation for his April 2016 grievance 8

against the ACC mailroom as well as various grievances filed during that time period:

                No. 1: Plaintiff alleges that, on October 16, 2016, a mailroom clerk returned

to his spouse without notice to him a letter she had sent Plaintiff. 9




         3
           Docket 39.
         4
           Docket 42.
         5
           Docket 45.
         6
           See https://records.courts.alaska.gov/ (Case No. 3AN-13-07552).
         7
           Docket 1 at 1–2.
         8
            Docket 15 at 5–22; Docket 15-1 at 1; Docket 39-5 (SEALED) at 10. Thiele sought
reimbursement in the April 2016 grievance after he chose the less expensive option of two quoted prices
for outgoing mail but a mailroom clerk subsequently authorized, and charged Thiele for, the more expensive
mail service. Docket 15-1 at 1.
         9
           Docket 15 at 5.

Thiele v. Hough, et al.                                                       Case No. 3:18-cv-00186-RRB
Order re Motion for Summary Judgment                                                               Page 2
                 No. 2: Plaintiff alleges that, on December 4, 2016, a mailroom clerk returned

to his spouse without notice to him a letter she had sent Plaintiff. 10

                 No. 3: On December 14 and 21, 2016, Plaintiff received from the ACC

mailroom two notices of non-acceptable mail or parcel stating that a catalog and photos he

had ordered from C.N.A. Entertainment were being withheld for “unacceptable frontal

nudity.” 11 In response to Plaintiff’s December 20, 2016, request for interview (“RFI”)

arguing that the catalog did not have frontal nudity, a DOC employee signed the RFI as

“granted per standards,” and Plaintiff received the catalog. 12 Plaintiff also filed an RFI as

to the photos, and Defendant Sergeant Helms replied, “I allowed 5 photographs until now

that’s all I was aware of. I asked the facility mail clerk and she said they were sent to the

West Building for distribution.” 13 According to Plaintiff, he received the five approved

photos, but he had ordered ten photos in total. 14

                 No. 4: On January 11, 2017, Plaintiff received a non-acceptable mail form

stating that a card sent to him by his spouse was being withheld because it had “unknown

substances on envelope.” 15 The non-acceptable mail form states that an inmate must

respond to the notice within three working days or mail will be disposed. 16 In response to

Plaintiff’s RFI stating that he had submitted a signed notice requesting that the withheld




        10
             Id. at 6.
        11
             Id. at 7; Docket 15-2 at 22; Docket 39-2.
        12
             Docket 15-2 at 22.
        13
             Id. at 25.
        14
             Docket 15 at 7.
        15
             Id. at 8; Docket 39-3.
        16
             Docket 39-3.

Thiele v. Hough, et al.                                                   Case No. 3:18-cv-00186-RRB
Order re Motion for Summary Judgment                                                           Page 3
card be returned to the sender, the letter was mailed back to Plaintiff’s spouse February 10,

2017, nearly a month after Plaintiff received notice of it. 17

                 No. 5: Plaintiff alleges that, on February 10, 2017, a mailroom clerk returned

to his spouse without notice to him a letter she had sent Plaintiff. 18

                 No. 6: Plaintiff alleges that, on March 18, 2017, a mailroom clerk returned

to his spouse without notice to him a letter she had sent Plaintiff. 19

                 No. 7: On March 23, 2017, Plaintiff received a non-acceptable mail form

stating that a letter sent to him by his spouse was being withheld because it had “unknown

substances on the letter.” 20 Plaintiff filed an RFI that day requesting to speak to Sergeant

Helms about “more mail/mail room issues.” 21 According to Plaintiff, a superintendent

“granted” him the letter, but a mailroom clerk disposed of the letter on April 14, 2017,

while Plaintiff was “going through the process” of obtaining it. 22

                 No. 8: Plaintiff alleges that his attorney sent him a letter on March 20, 2017,

which he never received. 23

                 No. 9: On April 10, 2017, Plaintiff received a non-acceptable mail form

stating that a letter sent to him from an inmate at Goose Creek Correctional Center was

being withheld for “unknown substance on letter.” 24 Defendant Sergeant Elmore approved



        17
             Docket 15-1 at 12; Docket 39-3.
        18
             Docket 15 at 9.
        19
             Id. at 10.
        20
             Id. at 11; Docket 15-1 at 35.
        21
             Docket 15-1 at 7.
        22
             Docket 15 at 11; Docket 15-1 at 35.
        23
             Docket 15 at 12.
        24
             Id. at 13; Docket 39-4.

Thiele v. Hough, et al.                                                   Case No. 3:18-cv-00186-RRB
Order re Motion for Summary Judgment                                                           Page 4
the letter on April 17, 2017, and the letter was given to Plaintiff. 25 According to Plaintiff,

by the time the letter was delivered to him and he responded, the sender was released from

custody, and they are no longer in contact. 26

                 No. 10: On May 16, 2017, the ACC mailroom date-stamped an incoming

letter to Plaintiff from his attorney. 27 Plaintiff subsequently filed an RFI stating that he had

received his legal mail 72 hours after it had arrived at the facility. 28 Sergeant Elmore

responded, “Noted – will look into this matter.” 29

                 No. 11: On June 12, 2017, Plaintiff submitted an RFI asking asked the ACC

property clerk to mail a book and necklace to his wife. 30 Defendant Rachel Fike responded

“fill out on OTA form” later that day. 31 According to Plaintiff, Fike’s statement that he

had to “fill out unneeded paperwork” hindered his ability to send the items, which his wife

did not receive until about three weeks after his initial request for mailing. 32

                 No. 12: On June 6, 2017, Plaintiff submitted an RFI stating that his legal

mail had been opened outside of his presence that day. 33

                 No. 13: On September 14, 2017, Plaintiff submitted an RFI transmitting two

religious books, including a Bible, that he had inscribed with a note to his wife to be




        25
             Id.
        26
             Docket 15 at 13.
        27
             Id. at 12.
        28
             Docket 15-1 at 17.
        29
             Id.
        30
             Docket 15 at 15; Docket 15-1 at 36.
        31
             Docket 15-1 at 36.
        32
             Docket 15 at 15.
        33
             Docket 15 at 16; Docket 15-1 at 18.

Thiele v. Hough, et al.                                                Case No. 3:18-cv-00186-RRB
Order re Motion for Summary Judgment                                                        Page 5
weighed for a postage quote to his wife’s address. 34 Fike erroneously stated in response,

“Those are not your books. You cannot mail or give away books that you did not purchase.

When books are purchased, the mailroom stamps your OB # on them. Those two books

do not have your OB stamp from the mailroom.” 35 Fike marked out the inscription in black

permanent marker and placed them for the general population’s use. 36 In response to

Plaintiff’s RFI, Sergeant Elmore wrote, “Attach a commissary request for postage due to

mail out your books and I will get it to property [for mailing].” 37

                 No. 14: On February 16, 2018, Plaintiff received a non-acceptable mail form

stating that a birthday card received from his parents was being withheld because “[t]ri-

fold cards are not allowed.” 38 In response to Plaintiff’s RFI, Sergeant Elmore responded

that “[i]t’s a security issue because it can be used to conceal contraband.” 39

                 No. 15: On February 18, 2018, Plaintiff submitted an RFI requesting a

postage quote to send two books to his mother. 40 In response to Plaintiff’s RFI, Fike stated,

“You need to ask the mailroom not property. When you are ready for them to be mailed

out fill out an OTA form and send it to property. Until then, these books will be in your

property box.” 41 According to Plaintiff, Fike sent him “outrageous quotes,” and it took

“several weeks” for a different employee to mail the books. 42


        34
             Docket 15 at 17; Docket 15-1 at 37.
        35
             Docket 15-1 at 37.
        36
             Docket 15 at 17.
        37
             Docket 15-1 at 38.
        38
             Docket 15 at 18; Docket 15-2 at 20.
        39
             Docket 39-6.
        40
             Docket 15 at 19; Docket 15-2 at 13.
        41
             Docket 15-2 at 13.
        42
             Docket 15 at 19.

Thiele v. Hough, et al.                                                Case No. 3:18-cv-00186-RRB
Order re Motion for Summary Judgment                                                        Page 6
                 No. 16: On March 12, 2018, Plaintiff received a book he had ordered, which

had a torn cover. 43 In response to Plaintiff’s RFI, Sergeant Elmore stated that the book

arrived that way in the mail. 44 Plaintiff went through the grievance process and was

awarded $30.00 for the damage to his book. 45

                 No. 17: On August 8, 2018, Plaintiff received a non-acceptable mail form

stating that a card with photos from his wife was being withheld due to an “unknown

substance on photos.” 46 Plaintiff filed a formal grievance, and the Superintendent found

that “those items were screened and denied for valid reasons.” 47 Plaintiff avers that he

requested that the letters and pictures be returned to his wife, but they were disposed of on

August 30, 2018. 48

                 No. 18: Plaintiff alleges that, on September 10, 2018, a mailroom clerk

returned to his niece without notice to him a letter she had sent Plaintiff.

                                 III.   STANDARD OF REVIEW

                 Federal Rule of Civil Procedure 56(a) directs a court to “grant summary

judgment if the movant shows that there is no genuine dispute as to any material fact and

the movant is entitled to judgment as a matter of law.” The moving party bears the initial

burden of proof for showing that no fact is in dispute. 49 If the moving party meets that

burden, the non-moving party must present specific factual evidence demonstrating the


        43
             Id. at 20.
        44
             Docket 15-2 at 11.
        45
             Id. at 10.
        46
             Docket 15 at 21; Docket 39-7.
        47
             Docket 15-2 at 8.
        48
             Docket 15 at 21; Docket 39-7.
        49
             Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986).

Thiele v. Hough, et al.                                               Case No. 3:18-cv-00186-RRB
Order re Motion for Summary Judgment                                                       Page 7
existence of a genuine issue of fact for trial. 50 The non-moving party may not rely on mere

allegations or denials. 51 He must demonstrate that enough evidence supports the alleged

factual dispute to require a finder of fact to make a determination at trial between the

parties’ differing versions of the truth. 52

               When considering a motion for summary judgment, a court must accept as

true all evidence presented by the non-moving party, and draw “all justifiable inferences”

in the non-moving party’s favor.       53
                                            To reach the level of a genuine dispute, the evidence

must be such “that a reasonable jury could return a verdict for the non-moving party.” 54

The non-moving party “must do more than simply show that there is some metaphysical

doubt as to the material facts.” 55 If the evidence provided by the non-moving party is

“merely colorable” or “not significantly probative,” summary judgment is appropriate. 56

               A party asserting that a fact cannot be or is genuinely disputed must support

that assertion by:

                       (A) citing to particular parts of materials in the record,
                including depositions, documents, electronically stored
                information, affidavits or declarations, stipulations (including
                those made for purposes of the motion only), admissions,
                interrogatory answers, or other materials; or
                       (B) showing that the materials cited do not establish the
                absence or presence of a genuine dispute, or that an adverse
                party cannot produce admissible evidence to support the fact. 57

        50
           Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248–49 (1986).
        51
           Id.
        52
           Id. (citing First National Bank of Ariz. v. Cities Serv. Co., 391 U.S. 253 (1968)).
        53
           Id. at 255 (citing Adickes v. S.H. Kress & Co., 398 U.S. 144, 158–59 (1970)).
        54
           Id. at 248.
        55
           Scott v. Harris, 550 U.S. 372, 380 (2007) (citing Matsushita Elec. Indus. Co. v. Zenith Radio
Corp., 475 U.S. 574, 586–87 (1986)).
        56
           Anderson, 477 U.S. at 249.
        57
           Fed. R. Civ. P. 56(c)(1).

Thiele v. Hough, et al.                                                     Case No. 3:18-cv-00186-RRB
Order re Motion for Summary Judgment                                                             Page 8
                                       IV.   DISCUSSION

               Each of Plaintiff’s claims are primarily raised under the overarching theory

of First Amendment retaliation. Under the First Amendment, prison officials may not

retaliate against prisoners for initiating or filing administrative grievances. 58 Within the

prison context, a viable claim of First Amendment retaliation requires five basic elements:

(1) an assertion that a state actor took some adverse action against an inmate (2) because

of (3) that prisoner’s protected conduct, and that such action (4) chilled the inmate’s

exercise of his First Amendment rights, and (5) the action did not reasonably advance a

legitimate correctional goal. 59

               An inmate must submit evidence, either direct or circumstantial, to establish

a nexus between the exercise of constitutional rights and the alleged retaliatory action; in

other words, “a plaintiff must show that his protected conduct was the ‘substantial’ or

‘motivating’ factor behind the defendant’s conduct.” 60 He also must show that he suffered

more than minimal harm. 61 The plaintiff bears the burden of pleading and proving the

absence of legitimate correctional goals for the conduct of which he complains. 62 “Case

law dictates that [retaliation] claims must be examined with skepticism and particular care”

as “[r]etaliation claims by prisoners are prone to abuse since prisoners can claim retaliation

for every decision they dislike.” 63


        58
          Rhodes v. Robinson, 408 F.3d 559, 568 (9th Cir. 2005).
        59
          Id. at 567–68.
       60
          Broheim v. Cry, 584 F.3d 1262, 1271 (9th Cir. 2009) (citation and quotation marks omitted).
       61
          Watison v. Carter, 668 F.3d 1108, 1114 (9th Cir. 2012).
       62
          Pratt v. Rowland, 65 F.3d 802, 806 (9th Cir. 1995).
       63
          Grenning v. Klemme, 34 F. Supp. 3d 1144, 1154 (E.D. Wash. 2014); see also Graham v.
Henderson, 89 F.3d 75, 79 (2d Cir. 1996).

Thiele v. Hough, et al.                                                   Case No. 3:18-cv-00186-RRB
Order re Motion for Summary Judgment                                                           Page 9
                Reading the Third Amended Complaint liberally, 64 Plaintiff’s allegations

also raise related claims of First Amendment interference with both incoming and outgoing

mail, property damage, and due process violation of his right to the prison grievance

system. The Court addresses these claims below.

A.      Incoming Mail Censorship Claims (Adverse Actions 1–10, 12, 14, 17, 18)

                Prisoners enjoy a First Amendment right to send and receive mail. 65 A

prison, however, may adopt regulations or practices that impinge on a prisoner’s First

Amendment rights as long as the regulations are “reasonably related to legitimate

penological interests.” 66      The Turner standard applies to regulations and practices

concerning all correspondence between prisoners and to regulations concerning incoming

mail received by prisoners from non-prisoners. 67              Courts should “afford appropriate

deference” to prison officials in evaluating “proffered legitimate penological reasons.” 68

        (1)     Letters from family members (Adverse Actions 1, 2, 4–7, 14, 17, 18)

                Plaintiff first avers that various mailroom defendants improperly restricted

numerous letters and cards sent by his wife, mother, and niece. With respect to Adverse

Actions 1, 2, 5, 6, and 18, Plaintiff claims that the various mailroom defendants returned

to sender numerous letters, without affording him notice of the rejection, in violation of




        64
            See Hebbe v. Pliler, 627 F.3d 338, 341 (9th Cir. 2010) (noting courts’ obligation to liberally
construe pro se civil rights actions and afford pro se prisoners “the benefit of any doubt”).
         65
            See Witherow v. Paff, 52 F.3d 264, 265 (9th Cir. 1995) (citing Thornburgh v. Abbott, 490 U.S.
401, 407 (1989)).
         66
            See Turner v. Safley, 482 U.S. 78, 89 (1987).
         67
            See Thornburgh, 490 U.S. at 413.
         68
            Pratt, 65 F.3d at 807.

Thiele v. Hough, et al.                                                       Case No. 3:18-cv-00186-RRB
Order re Motion for Summary Judgment                                                              Page 10
internal DOC policy. 69 But, even if the officials did not follow prison policy, that alone

does not amount to a constitutional violation. 70 Moreover, even if Plaintiff could establish

that defendants erred in determining that the challenged mail was prohibited on its face, he

fails to show that the errors are anything more than mere negligence, which defeats any

First Amendment claim. 71 Nor does he produce any direct evidence other than mere

temporal proximity that would suggest a causal link between the rejection of the letters and

his protected activity, which is necessary to support a retaliation claim. 72

                 As to Adverse Actions 4, 7, and 17, Plaintiff received non-acceptable mail

form notices informing him that the incoming mail was rejected due to the presence of

“unknown substances.” 73 Although Plaintiff concedes that the denial of mail for unknown

substances serves a valid penological interest, he nonetheless argues that the proffered

reason was mere pretext for improper motive, and he often was granted the withheld mail

when he challenged the unknown substance designation. 74

                 In Adverse Action 14, Plaintiff similarly challenges Defendants’ withholding

of a tri-fold birthday card sent by his mother, which he was informed was “a security issue


         69
            Docket 15 at 5, 6, 9, 10.
         70
            Cousins v. Lockyer, 568 F.3d 1063, 1070 (9th Cir 2009) (noting that failure to adhere to “state
departmental regulations do not establish a federal constitutional violation”).
         71
            See Daniels v. Williams, 474 U.S. 327, 330 (1986) (determining negligent actions of a
government employee are insufficient for a finding of section 1983 liability).
         72
            Nelson v. Pima Community College, 83 F.3d 1075, 1081–82 (9th Cir. 1996) (a plaintiff’s mere
speculation that there is a causal connection is not enough to raise a genuine issue of material fact); see also
Wood v. Yordy, 753 F.3d 899, 904 (9th Cir. 2014) (affirming summary judgment where there was no
evidence that defendants knew about plaintiff’s prior lawsuit or that defendants’ disparaging remarks were
made in reference to the prior lawsuit).
         73
             Docket 15-1 at 10, 35; see Nat’l Ass’n for the Advancement of Psychoanalysis v. Cal. Bd. of
Psychology, 228 F.3d 1043, 1049 (9th Cir. 2000) (“[W]e may consider facts contained in documents
attached to the complaint.”).
         74
            Docket 42 at 11.

Thiele v. Hough, et al.                                                           Case No. 3:18-cv-00186-RRB
Order re Motion for Summary Judgment                                                                  Page 11
because it can be used to conceal contraband.” 75 Plaintiff generally avers that, “[a]t the

time several people had been receiving them and no one had an issue.” 76 But, again, courts

“necessarily confer a certain degree of discretion” on prison authorities to determine what

constitutes prohibited material. 77 Likewise, Plaintiff again sets forth no direct evidence

that would override the deference the Court must afford Defendants’ determinations as to

these challenged actions, or would establish that any errors in their determinations were of

constitutional magnitude.        Accordingly, summary judgment is proper as to Adverse

Actions 1, 2, 4–7, 14, 17, and 18.

        (2)     Nudity restrictions (Adverse Action 3)

                Plaintiff next challenges Defendants’ handling of a catalog and photos he

ordered from C.N.A. Entertainment that were withheld for “unacceptable frontal nudity.” 78

After he initiated the grievance process as to those items, he eventually received the catalog

and five photographs. 79 Although allegations that mail delivery was delayed for an

inordinate amount of time may be sufficient to state a claim for a violation of the First

Amendment, 80 a temporary delay or isolated incident of delay or other mail interference

without evidence of improper motive, as the record supports occurred here, does not violate




        75
           Docket 15 at 18; Docket 15-2 at 20; Docket 39-6.
        76
           Docket 42 at 10.
        77
            See Bell v. Wolfish, 441 U.S. 520, 547 (1979) (courts must accord prison administrators wide-
ranging deference in the adoption and execution of policies and practice that, in their judgment, are
necessary to preserve institutional order, discipline, and security).
        78
           Docket 42 at 7; Docket 15-2 at 22; Docket 39-2.
        79
           Docket 15-2 at 22, 25.
        80
           See Antonelli v. Sheahan, 81 F.3d 1422, 1432 (7th Cir. 1996).

Thiele v. Hough, et al.                                                      Case No. 3:18-cv-00186-RRB
Order re Motion for Summary Judgment                                                             Page 12
a prisoner’s First Amendment rights. 81 Summary judgment therefore also is proper as to

Adverse Action 3. 82

        (3)      Letter from fellow inmate (Adverse Action 9)

                 Plaintiff additionally refers to a letter sent to him from an inmate at Goose

Creek Correctional Center that initially was withheld for “unknown substance on letter,”

but subsequently was approved for distribution a week after its arrival. 83 Although it may

be unfortunate that Plaintiff fell out of contact with the sender as a result of the delay,

Plaintiff again fails to show that the delay was improperly motivated, or that it constituted

a violation of his First Amendment rights, and summary judgment is proper on Adverse

Action 9.

        (4)      Legal mail (Adverse Actions 8, 10, 12)

                 Plaintiff further contends that Defendants withheld a letter from his attorney

(Adverse Action 8), delayed delivery of a letter from his attorney (Adverse Action 10), and

opened outside his presence legal mail from his attorney (Adverse Action 12). Legal mail

is subject to heightened First Amendment protections. 84 In particular, legal mail to and

from a pretrial detainee’s attorney carries special protections under the First and Sixth

Amendments, requiring that a detainee be present when legal mail is inspected. 85 With


         81
            See Crofton v. Roe, 170 F.3d 957, 961 (9th Cir. 1999).
         82
            To the extent Plaintiff may be raising with respect to Adverse Action 3—as well as Adverse
Actions 7 and 17—property damage claims as to letters and photos he contends were wrongfully destroyed,
as discussed in Section IV.C., infra, the availability of relief through a state common-law tort suit precludes
a § 1983 claim as to any property damage resulting from those Adverse Actions.
         83
            Docket 15 at 13; Docket 39-4.
         84
            See O’Keefe v. Van Boening, 82 F.3d 322, 325 (9th Cir. 1996).
         85
            See Mangiaracina v. Penzone, 849 F.3d 1191, 1196–97 (9th Cir. 2017) (Sixth Amendment
requires a pretrial detainee be present when legal mail related to a criminal matter is inspected); Hayes v.

Thiele v. Hough, et al.                                                           Case No. 3:18-cv-00186-RRB
Order re Motion for Summary Judgment                                                                  Page 13
respect to a legal mail claim, a plaintiff is not required to “show any actual injury beyond

the free speech violation itself to state a constitutional claim” under the First Amendment. 86

               Defendants argue that they are entitled to summary judgment on Plaintiff’s

legal mail claims because he failed to exhaust his administrative remedies, as required by

the Prison Litigation Reform Act (“PLRA”). 87 “The PLRA’s exhaustion requirement

applies to all inmate suits about prison life, whether they involve general circumstances or

particular episodes, and whether they allege excessive force or some other wrong.” 88 The

PLRA requires proper exhaustion, which “demands compliance with an agency’s deadlines

and other critical procedural rules because no adjudicative system can function effectively

without imposing some orderly structure on the course of its proceedings.” 89

               The burden is upon the defendant to prove that there was an available

administrative remedy and that the prisoner did not exhaust that available administrative

remedy. 90 Once the defendant has carried that burden, the burden shifts to the prisoner to

come forward with evidence showing that there is something in his particular case that

made the existing and generally available administrative remedies effectively unavailable

to him. 91 The ultimate burden of proof remains with the defendant. 92 If undisputed

evidence viewed in the light most favorable to the prisoner shows a failure to exhaust, a



Idaho Corr. Ctr., 849 F.3d 1204, 1210 (9th Cir. 2017) (prisoners have a First Amendment right to have
their properly marked legal mail, including civil mail, opened in their presence).
         86
            Hayes, 849 F.3d at 1212.
         87
            Docket 39 at 17–19.
         88
            Porter v. Nussle, 534 U.S. 516, 532 (2002).
         89
            Woodford v. Ngo, 548 U.S. 81, 90–91 (2006).
         90
            Albino v. Baca, 747 F.3d 1162, 1166 (9th Cir. 2014) (en banc).
         91
            Id.
         92
            Id.

Thiele v. Hough, et al.                                                   Case No. 3:18-cv-00186-RRB
Order re Motion for Summary Judgment                                                          Page 14
defendant is entitled to summary judgment. 93 But, if material facts are disputed, summary

judgment should be denied and the district judge, rather than a jury, should determine the

facts in a “preliminary proceeding.” 94

                 Defendants have shown that there was available to Plaintiff an internal

grievance and appeal system for inmates that requires:         (1) an attempt for informal

resolution through verbal communication or an RFI; (2) a formal grievance utilizing

Form 808.03B that must be filed “[w]ithin 30 calendar days from the date the incident

occurred or from when the prisoner has knowledge of the incident;” (3) a grievance appeal

also using Form 808.03B; and (4) a letter to the Standards Administrator for “final

administrative” review. 95 The Court concludes, however, that there exists issues of

material fact as to whether Plaintiff exhausted his remedies as to Adverse Actions 8, 10,

and 12, and, if not, whether the administrative remedies were effectively unavailable to

him.

                 Defendants aver that “there are no Request for Interviews or Grievances for

incidents that [Plaintiff] alleges occurred on” March 20, May 16, and June 6, 2017, dates

which correspond to Adverse Actions 8, 10, and 12. 96 Yet in the same paragraph,

Defendants state that “May 1, 2017 was the first formal grievance Mr. Thiele submitted

regarding [the mail] issue.” 97




        93
             Id.
        94
             Id.
        95
             Docket 15-2 at 30–32.
        96
             Docket 39 at 17.
        97
             Id.

Thiele v. Hough, et al.                                              Case No. 3:18-cv-00186-RRB
Order re Motion for Summary Judgment                                                     Page 15
               Moreover, Plaintiff attaches to the Third Amended Complaint a June 6, 2017,

RFI to Defendant Moore that states, “I just want to put it in black and white that I received

legal mail today and it was opened prior to mail being delivered.” 98 In that RFI, Plaintiff

also refers to “legal mail not mak[ing] it to [him], legal mail opened, or delivered (3) days

after received.” 99 A review of Defendants’ own exhibit in support of their motion for

summary judgment shows that Plaintiff filed a formal grievance with respect to “mailroom

misconduct” at least as far back as December 11, 2016, well before the Adverse Actions

regarding legal mail occurred. 100 Likewise, in the May 1, 2017, grievance, Plaintiff stated

that he was “unable to file a grievance” regarding recent mailroom issues due to

supervisory Defendants’ “lack of dilligence [sic] in responding to [his] RFI’s and returning

the paperwork.” 101

               Reviewing the proffered evidence in the light most favorable to Plaintiff,

genuine issues of material fact exist as to whether Plaintiff exhausted his administrative

remedies or whether those remedies were available to him, thus precluding summary

judgment on Adverse Actions 8, 10, and 12. 102 As noted above, where, as here, there are



        98
             Docket 15-1 at 18.
        99
             Id.
         100
             Docket 39-5 (SEALED) at 7.
         101
             Id. at 6.
         102
              Notably, Defendants do not address the substance of Adverse Actions 10 (the delayed legal
mail claim) or 12 (the opened legal mail claim) in their motion for summary judgment. Defendants dispute
that legal mail was received for Plaintiff on March 20, 2017 (Adverse Action 8), Docket 39 at 23, but
provide in support only an unverified and heavily-redacted mail log book from November 8, 2016, and
March 21, 2017, Docket No. 39-9. Because Plaintiff attaches to the Third Amended Complaint a transmittal
memo from his attorney dated March 20, 2017, Docket No. 15-1 at 19–20, whether the correspondence
referenced in Adverse Action 8 was received by the ACC mailroom presents a genuine issue of material
fact. Accordingly, the Court does not address whether summary judgment is appropriate on the substance
of the claims alleged in Adverse Actions 8, 10, and 12.

Thiele v. Hough, et al.                                                     Case No. 3:18-cv-00186-RRB
Order re Motion for Summary Judgment                                                            Page 16
disputed material facts and summary judgment is denied, the district judge should

determine the facts in a “preliminary proceeding.” 103 The Court will therefore allow the

parties until July 26, 2021, to file supplemental briefs solely addressing whether Plaintiff

exhausted his administrative remedies as to Adverse Actions 8, 10, and 12. If Defendants

concede that Plaintiff has exhausted his administrative remedies or that total exhaustion

should be excused, Defendants shall provide notice to the Court by July 26, 2021. If

Defendants maintain that Plaintiff has failed to exhaust his administrative remedies as to

these Adverse Actions and should not be excused from doing so, Defendants shall provide

competent and admissible evidence in support.

B.     Transmission of Outgoing Mail (Adverse Actions 11, 15)

               The First Amendment’s guarantee of freedom of speech also provides

protection from censorship of a prisoner’s outgoing mail. 104             Because outgoing

correspondence from prisoners does not, by its very nature, pose a serious threat to internal

prison order and security, “[w]hen a prison regulation affects outgoing mail as opposed to

incoming mail, there must be a closer fit between the regulation and the purpose it

serves.” 105

               Here, however, Plaintiff does not allege that he was prohibited from mailing

the books or necklace at issue. Rather, he alleges as to Adverse Actions 11 and 15 that he

sent items to the mailroom to be weighed for a postage quote, and was either quoted rates



       103
           Albino, 747 F.3d at 1166.
       104
           See Procunier v. Martinez, 416 U.S. 396, 405–06 (1974), overruled on other grounds,
Thornburgh v. Abbott, 490 U.S. 401, 413–14 (1989).
       105
           Nordstrom v. Ryan, 856 F.3d 1265, 1272 (9th Cir. 2017).

Thiele v. Hough, et al.                                              Case No. 3:18-cv-00186-RRB
Order re Motion for Summary Judgment                                                     Page 17
that were too high, or told to fill out “unnecessary” forms, both of which delayed the

mailing process. 106 While the delays Plaintiff experienced may have been frustrating, he

again fails to prove that they were the result of improper motive or were of constitutional

dimension, and summary judgment must be granted on Adverse Actions 11 and 15.

C.     Property Damage Claims (Adverse Actions 13, 16)

               Plaintiff further contends that ACC staff ripped the cover of a book he

ordered and used permanent marker to deface a Bible he submitted to the mailroom to be

mailed to his wife. 107 The Supreme Court has held that due process is not violated when a

state employee negligently deprives an individual of property, as long as the state makes

available a meaningful post-deprivation remedy. 108 The rationale underlying Parratt is

that pre-deprivation procedures are impractical when the deprivation of property occurs

through negligent conduct of a state employee because a state cannot know when such

deprivations will occur. 109 Moreover, “[w]here a government official’s act causing injury

to life, liberty, or property is merely negligent, ‘no procedure for compensation is

constitutionally required.’” 110

               Although Plaintiff challenges Defendants’ assertions that the ordered book

was received damaged and that Defendant Fike acted without malice when she mistakenly

marked up Plaintiff’s Bible, the logic of Parratt has been extended to intentional



       106
           Docket 15 at 15, 19.
       107
           Id. at 17, 20.
       108
            See Parratt v. Taylor, 451 U.S. 527, 541 (1981), overruled on other grounds in Daniels v.
Williams, 474 U.S. 327 (1986).
       109
           See Hudson v. Palmer, 468 U.S. 517, 533 (1984).
       110
           Daniels, 474 U.S. at 333 (quoting Parratt, 451 U.S. at 548).

Thiele v. Hough, et al.                                                   Case No. 3:18-cv-00186-RRB
Order re Motion for Summary Judgment                                                          Page 18
unauthorized deprivations of property by state actors because a state also cannot know

when such deprivations will occur. 111 As with negligent deprivations, where a state makes

available a meaningful post-deprivation remedy, such as a common-law tort suit against a

prison employee for intentional unauthorized deprivations, a federal due process claim is

precluded. 112

                 Plaintiff disputes Defendants’ claim that DOC compensated him for his loss

of property. 113 But, he does not make any argument as to why state court post-deprivation

procedures in the form of a common-law tort suit 114 are defective or ineffective to remedy

the loss. Accordingly, Plaintiff fails to state a viable section 1983 claim based on the

property damage, and summary judgment is proper on Adverse Actions 13 and 16.

D.     Access to the Prison Grievance System

                 Finally, Plaintiff appears to raise a claim that he was deprived of grievance

procedures that complied with DOC regulations. 115 For example, Plaintiff complains that

it would take up to nine months for supervisory Defendants to reply to a level one

grievance, although the DOC policy required a response within fifteen days. 116

                 There is no federal constitutional right, however, to a prison administrative

appeal or grievance system for state inmates. 117 Alaska’s regulations grant prisoners a



       111
            See Hudson, 468 U.S. at 533.
       112
            Id. at 534–35; King v. Massarweh, 782 F.2d 825, 826 (9th Cir. 1986).
        113
            See Docket 39 at 10; Docket 42 at 11.
        114
            See Alaska Stat. § 09.10.070.
        115
            Docket 42 at 1.
        116
            Id.
        117
            Ramirez v. Galaza, 334 F.3d 850, 860 (9th Cir. 2003); Mann v. Adams, 855 F.2d 639, 640 (9th
Cir. 1988); Antonelli v. Sheahan, 81 F.3d 1422, 1430 (7th Cir. 1996).

Thiele v. Hough, et al.                                                     Case No. 3:18-cv-00186-RRB
Order re Motion for Summary Judgment                                                            Page 19
purely procedural right: the right to file a prison grievance or appeal. 118 A provision that

merely provides procedural requirements, even if mandatory, cannot form the basis of a

cognizable liberty interest protected by the Due Process Clause. 119 Plaintiff had no federal

constitutional right to a properly functioning state prison appeal system; an untimely or

incorrect decision on a grievance or administrative appeal therefore does not amount to a

violation of Plaintiff’s right to due process. Accordingly, although Plaintiff’s claims

regarding the prison grievance system are relevant to the issue of whether he exhausted his

administrative remedies, as discussed supra, they do not give rise to an independent due

process claim.

                                          V.    CONCLUSION

                 For the foregoing reasons, Defendants’ Motion for Summary Judgment at

Docket 39 is GRANTED in part. The non-legal incoming and outgoing mail claims

(Adverse Actions 1–7, 9, 11, 13–15, 17, 18), the property damage claims (Adverse

Actions 13, 16), and the access to the prison grievance system claim are DISMISSED

WITH PREJUDICE.

                 The Court reserves ruling on Defendants’ Motion for Summary Judgment

with respect to the legal mail claims (Adverse Actions 8, 10, 12). On or before July 26,

2021, the parties are directed to submit supplemental briefing solely on the issue of whether

Plaintiff exhausted his administrative remedies as to Adverse Actions 8, 10, and 12, or



        118
            See 22 Alaska Admin. Code § 05.155(b); DOC Policies and Procedures 808.03.
        119
            See Smith v. Noonan, 992 F.2d 987, 989 (9th Cir. 1993); see also Antonelli, 81 F.3d at 1430
(prison grievance procedure is procedural right that does not give rise to protected liberty interest requiring
procedural protections of Due Process Clause).

Thiele v. Hough, et al.                                                           Case No. 3:18-cv-00186-RRB
Order re Motion for Summary Judgment                                                                  Page 20
whether exhaustion should be excused. Defendants are reminded to submit competent and

admissible evidence in support of any supplemental brief, including declarations attesting

to the accuracy and reliability of exhibits.    The Court likewise reserves ruling on

Defendants’ Motion for Summary Judgment as to Defendants Zane Nighswonger, Lt. Jason

Hamilton, Lt. Harry Moore, Security Sgt. Tom Elmore, Sgt. Gwen Helms, Sgt. Kevin

Kelly, and John/Jane Does 8, 10, and 11. The Court will address whether these Defendants

should remain in this case after it determines whether the claims raised in Adverse

Actions 8, 10, and 12 may proceed.

               IT IS SO ORDERED this 24th day of June, 2021, at Anchorage, Alaska.


                                                          /s/ Ralph R. Beistline
                                                        RALPH R. BEISTLINE
                                                   Senior United States District Judge




Thiele v. Hough, et al.                                           Case No. 3:18-cv-00186-RRB
Order re Motion for Summary Judgment                                                  Page 21
